El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal..
Los apelantes fueron convictos de un delito de escala-miento en segundo grado, primero en la corte municipal, y luego, después de un juicio de novo, en la corte de distrito, en virtud de denuncia presentada por un jefe de distrito de la policía.
Ahora insisten en que la denuncia no determina un delito público.
Las únicas autoridades que se citan en apoyo de esta contención son 4 R. C. L. pág. 432, sec. 25, id. pág. 435, see. 27, y 4 Cal. Jurisprudence, pág. 728, sec. 14, en relación con el artículo 408 del Código Penal.
El artículo 408 define el escalamiento y enumera los edi-ficios, Construcciones, embarcaciones y vehículos con rela-ción a los cuales puede cometerse el delito. El texto citado de Ruling Case Law expresa la regla general de que debe alegarse a quién pertenece el edificio y que éste debe descri-birse “Con certeza suficiente para informar al acusado del giro que ha de tomar la prueba que va a presentarse contra *768él, y también para que aparezca afirmativamente que el edi-ficio en cuestión es de tal naturaleza que la entrada en él constituye escalamiento. ’ ’
El lenguaje de la compilación de California es que “el edificio debe describirse tan completamente como sea nece-sario para informar al acusado de cuál es la construcción específica a que se le acusa de haber entrado y para hacer posible una alegación de haber sido expuesto anteriormente por el mismo delito y existir una condena o absolución anterior, en caso de que se le procese por segunda vez por el mismo delito.”
La denuncia especifica el “establecimiento comercial de P. Alvarez & Hermanos,”'situado en determinada calle en el pueblo de Río Piedras, dentro del distrito judicial.
Pero los apelantes sostienen que la denuncia debiera de-cir si “Alvarez & Hermanos” es una corporación o una so-ciedad y además enumerar los socios o accionistas con el fin de excluir la teoría de cualquier participación de los ape-lantes en la propiedad. Las autoridades invocadas, sin embargo, no parecen ir tan lejos como se pretende.
Quizá es de más peso la contención de que las palabras “establecimiento comercial” no establecen “afirmativamente que el edificio en cuestión es de tal naturaleza que la entrada en él constituye escalamiento.”
Pero, como hemos indicado repetidas veces, no pode-mos emprender la investigación independiente de cuestio-nes más o menos dudosas sometidas por un apelante sin una adecuada discusión ni cita de autoridades. Esto es particu-larmente cierto en un caso de esta naturaleza si se considera la igualmente bien establecida regla ele que esta corte no examinará con un microscopio judicial denuncias presenta-das en una corte municipal por un policía o un ciudadano particular, cuando no aparezca haberse cometido alguna in-justicia material.
*769La sentencia apelada debe ser confirmada.

Confirmada la sentencia ajelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso- ' ciados Wolf, Aldrey y Franco Soto.